DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 6 is objected to because of the following informalities:  the claim states “wherein multiple aspect ratios are applied to each feature layer to predict class labels, bounding boxes a depth label for the at least one object.” However, based on paragraph [0038] of Applicant’s Specification, the Examiner believes the claim should read “wherein multiple aspect ratios are applied to each feature layer to predict class labels, bounding boxes and a depth label for the at least one object.”.  Appropriate correction is required.
Claim 7 is objected to because of the following informalities:  the claim states “sematic features” however, the Examiner believes it should read “semantic features”.  Appropriate correction is required.
Claim 16 is objected to because of the following informalities:  the claim states “wherein multiple aspect ratios are applied to each feature layer to predict class labels, bounding boxes a depth label for the at least one object.” However, based on paragraph [0038] of Applicant’s Specification, the Examiner believes the claim should read “wherein multiple aspect ratios are applied to each feature layer to predict class labels, bounding boxes and a depth label for the at least one object.”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8, 10-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ning et al., US 9,760,806 B1 (Ning), and further in view of Corcoran, US 2018/0330175 A1 (Corcoran).
Regarding claim 1, Ning teaches a method for object detection (object detection and recognition) (Abstract and col. 4, lines 32-37) and object distance determination (determine distances between the labeled real objectives and the vehicle) (Fig. 2, item 240; col. 5, lines 55-65 and col. 7, lines 52-56) by an assisted driving system of a vehicle (vision-centric mobile advanced driver assistance systems (ADAS) system) (col. 4, lines 23-28) (which can be integrated or mounted in/on any suitable vehicle) (Fig. 2; col. 5, lines 28-38), the method comprising: 
5receiving, by a module of an assisted driving unit (vision-centric mobile advanced driver assistance systems (ADAS) system) (Fig. 2; col. 4, lines 23-28), image data detected by an image sensor (onboard sensors 210, including cameras 211, Lidar 213, and infrared 215 for image data) (Fig. 2; col. 5, lines 46-48 and 55-57) mounted to a vehicle (which can be integrated or mounted in/on any suitable vehicle) (Fig. 2; col. 5, lines 28-38); 
detecting, by the module of the assisted driving unit (vision-centric mobile advanced driver assistance systems (ADAS) system) (Fig. 2; col. 4, lines 23-28), at least one object in the image data (the one or more cameras 211 are used to capture visual information that is processed by a deep convolutional neural network 221, whose task is generic object localization and recognition of objects such as pedestrian detection, vehicle detection, traffic sign recognition, etc.) (Fig. 2; col. 5, lines 55-61), wherein detecting the at least one object (object detection) (col. 5, lines 55-61 and col. 6, lines 63-65) includes determining a region of interest in the image data for the at least one object (an object detection step can be performed to determine initial regions of interest (ROIs) in the real-time visual input from the one or more cameras 211) (Figs. 2 and 4, step S410; col. 6, lines 63-67), 10classifying the at least one object (generate labeled ROIs with real objectives classified and labeled) (Fig. 4, step S420; col. 7, lines 30-32), wherein a category is determined for the at least one object (wherein the objects can be classified into categories that include pedestrians, traffic signs, obstacles in front of the vehicle, other vehicles, road lines, etc.) (col. 7, lines 33-37), and localizing the region of interest in the image data for the at least one object (generic object localization and recognition of objects such as pedestrian detection, vehicle detection, traffic sign recognition, etc.) (Fig. 2; col. 5, lines 55-61) (refining the ROIs) (col. 6, lines 24-26) (bounding boxes with location parameters for the ROIs) (col. 10, lines 20-22); 
determining, by the module of the assisted driving unit (vision-centric mobile advanced driver assistance systems (ADAS) system) (Fig. 2; col. 4, lines 23-28), a distance value for the at least one object (determine distances between the labeled real objectives and the vehicle) (col. 7, lines 52-56), 15localization of the region of interest (verifying and refining the ROIs to provide an accurate distance estimation) (col. 6, lines 24-30), and object size relative to the image data; and 
outputting, by the module of the assisted driving unit (vision-centric mobile advanced driver assistance systems (ADAS) system) (Fig. 2; col. 4, lines 23-28), a distance value determination for the at least one object (outputting the distance between the labeled real objectives and the vehicle to determine if a warning to the driver needs to be generated) (col. 7, lines 52-54 and col. 8, lines 21-23).  
However, Ning does not explicitly teach wherein the distance determination is determined based on the category determined, and object size relative to the image data.
Corcoran teaches a vision system that performs object classification around a field of view with multiple cameras for a moving vehicle ([0007]); wherein the distance determination is determined based on the category determined (wherein when the object is classified, such as a truck or pedestrian, is used to determine the distance. This is because different categories have different sizes, and the sizes are used for determining the object distance from the vehicle) ([0090]), and object size relative to the image data (size of the image of the object relative to the given size of the frame of image data) ([0018-0019], [0057], and [0090]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ning to include multiple ways of determining distances to objects since it assists in rapid detection and accurate identification of an object class for motor vehicle safety (Corcoran; [0036]).

Regarding claim 2, Ning teaches wherein image data received by the module (image data received by the vision-centric mobile advanced driver assistance systems (ADAS) system) (Fig. 2; col. 4, lines 23-28) is captured by an 20optical image sensor (captured by one or more cameras 211) (Fig. 2; col. 5, lines 55-61) configured to output image data (output the image data to the deep convolutional neural network 221) (Fig. 2; col. 5, lines 57-61).  

Regarding claim 3, Ning teaches wherein detecting at least one object (object detection) (col. 5, lines 55-61 and col. 6, lines 63-65) includes detection of one or more of a person (pedestrian detection) (col. 5, line 60), pedestrian (pedestrian detection) (col. 5, line 60), vehicle (vehicle detection) (col. 5, line 60), roadway (lane detection and departure warning) (col. 4, lines 35-36), lane marker (lane detection) (col. 4, line 35), hazard (obstacle detection) (col. 4, line 36) and objects relative to the position of the image sensor (traffic signs, etc. relative to the position of the onboard sensors 210, including one or more cameras 211) (Fig. 2; col. 5, lines 46-48 and 55-61).  

Regarding claim 4, Ning teaches wherein the region of interest is determined based on at least one trained parameter (convolutional features; generating refined ROIs based on Convolutional Neural Networks (CNN) training methods) (col. 7, lines 42-45 and 56-59) for object detection (for object detection) (col. 2, lines 15-18) and object distance (determine distances based on region-based Convolutional Neural Networks (CNN) training methods) (col. 7, lines 52-59).  

Regarding claim 5, Ning teaches wherein classifying the at least one object (wherein the objects can be classified into categories that include pedestrians, traffic signs, obstacles in front of the vehicle, other vehicles, road lines, etc.) (col. 7, lines 33-37) includes estimating anchor boxes (estimating bounding boxes that have high scoring detections) (col. 4, lines 52-54) from concatenated outputs of multi-scale feature encoding (encoding layers) (col. 10, lines 17-24) layers and decoding (decoding) (col. 7, lines 3-5) layers (the neural network divides the image into multiple regions and predicts bounding boxes and probabilities for each region) (Figs. 7 and 8; col. 4, lines 46-54).

Regarding claim 6, Corcoran teaches wherein multiple aspect ratios (multiple scanning windows of differing sizes) ([0015]) are applied to each feature layer to predict class labels (used to predict an object type characteristic) ([0015] and [0019]), bounding boxes (predict the correct bounding box, or window, size) ([0015] and [0068]) a depth label for the at least one object (detecting the distance to the object based on the size of the object) ([0057] and [0090]).  

Regarding claim 7, Corcoran teaches wherein the distance value is determined by scaling object size (wherein the distance can be determined based on the detection size) ([0057] and [0090]) determined from pixel-level sematic features (determined from pixel dimensions of object images as a function of distance from the associated camera relative to scan window pixel size) ([0057] and [0081]) and preserved instance-level features of input 10layers (and a customized range of image size criteria and/or well-known dimensions of the object type) ([0081] and [0090]).  

Regarding claim 8, Corcoran teaches wherein the distance value (determining distance) ([0057], [0081], and [0090]) is determined by hierarchical encoding layers (cascading layers) ([0066]) that preserve instance-level features (and a customized range of image size criteria and/or well-known dimensions of the object type) ([0081] and [0090]) and pixel-level features (determined from pixel dimensions of object images as a function of distance from the associated camera relative to scan window pixel size) ([0057] and [0081]) within a shared convolutional architecture (convolutional neural networks) ([0066]).  

Regarding claim 10, Ning teaches further comprising suppressing overlapping (potential bounding boxes and scores those boxes; however, constraints are put on to mitigate multiple detections of the same object. Thus, mitigating/suppressing overlapping bounding boxes) (col. 9, lines 21-24) low confidence bounding boxes (predicting bounding boxes and probabilities; wherein the bounding boxes are weighted by the predicted probabilities. The detections can be threshold by some value to only see high scoring detections) (col. 4, lines 51-54).

Regarding claim 11, see the rejection made to claim 1 as well as Ning for an assisted driving module (module of the vision-centric mobile advanced driver assistance systems (ADAS) system) (Fig. 2; col. 4, lines 23-28), an object detection module coupled to the image sensor (the one or more cameras 211 are used to capture visual information that is processed by a deep convolutional neural network 221, whose task is generic object localization and recognition of objects such as pedestrian detection, vehicle detection, traffic sign recognition, etc.) (Fig. 2; col. 5, lines 55-61), the object detection module including a processor (wherein the hardware can include a processor 902) (Fig. 9), for they teach all the limitations within this claim.
Regarding claim 12, see the rejection made to claim 2 as well as Ning for an assisted driving module (module of the vision-centric mobile advanced driver assistance systems (ADAS) system) (Fig. 2; col. 4, lines 23-28), an object detection module coupled to the image sensor (the one or more cameras 211 are used to capture visual information that is processed by a deep convolutional neural network 221, whose task is generic object localization and recognition of objects such as pedestrian detection, vehicle detection, traffic sign recognition, etc.) (Fig. 2; col. 5, lines 55-61), the object detection module including a processor (wherein the hardware can include a processor 902) (Fig. 9), for they teach all the limitations within this claim.
Regarding claim 13, see the rejection made to claim 3 as well as Ning for an assisted driving module (module of the vision-centric mobile advanced driver assistance systems (ADAS) system) (Fig. 2; col. 4, lines 23-28), an object detection module coupled to the image sensor (the one or more cameras 211 are used to capture visual information that is processed by a deep convolutional neural network 221, whose task is generic object localization and recognition of objects such as pedestrian detection, vehicle detection, traffic sign recognition, etc.) (Fig. 2; col. 5, lines 55-61), the object detection module including a processor (wherein the hardware can include a processor 902) (Fig. 9), for they teach all the limitations within this claim.
Regarding claim 14, see the rejection made to claim 4 as well as Ning for an assisted driving module (module of the vision-centric mobile advanced driver assistance systems (ADAS) system) (Fig. 2; col. 4, lines 23-28), an object detection module coupled to the image sensor (the one or more cameras 211 are used to capture visual information that is processed by a deep convolutional neural network 221, whose task is generic object localization and recognition of objects such as pedestrian detection, vehicle detection, traffic sign recognition, etc.) (Fig. 2; col. 5, lines 55-61), the object detection module including a processor (wherein the hardware can include a processor 902) (Fig. 9), for they teach all the limitations within this claim.
Regarding claim 15, see the rejection made to claim 5 as well as Ning for an assisted driving module (module of the vision-centric mobile advanced driver assistance systems (ADAS) system) (Fig. 2; col. 4, lines 23-28), an object detection module coupled to the image sensor (the one or more cameras 211 are used to capture visual information that is processed by a deep convolutional neural network 221, whose task is generic object localization and recognition of objects such as pedestrian detection, vehicle detection, traffic sign recognition, etc.) (Fig. 2; col. 5, lines 55-61), the object detection module including a processor (wherein the hardware can include a processor 902) (Fig. 9), for they teach all the limitations within this claim.
Regarding claim 16, see the rejection made to claim 6 as well as Ning for an assisted driving module (module of the vision-centric mobile advanced driver assistance systems (ADAS) system) (Fig. 2; col. 4, lines 23-28), an object detection module coupled to the image sensor (the one or more cameras 211 are used to capture visual information that is processed by a deep convolutional neural network 221, whose task is generic object localization and recognition of objects such as pedestrian detection, vehicle detection, traffic sign recognition, etc.) (Fig. 2; col. 5, lines 55-61), the object detection module including a processor (wherein the hardware can include a processor 902) (Fig. 9), for they teach all the limitations within this claim.
Regarding claim 17, see the rejection made to claim 7 as well as Ning for an assisted driving module (module of the vision-centric mobile advanced driver assistance systems (ADAS) system) (Fig. 2; col. 4, lines 23-28), an object detection module coupled to the image sensor (the one or more cameras 211 are used to capture visual information that is processed by a deep convolutional neural network 221, whose task is generic object localization and recognition of objects such as pedestrian detection, vehicle detection, traffic sign recognition, etc.) (Fig. 2; col. 5, lines 55-61), the object detection module including a processor (wherein the hardware can include a processor 902) (Fig. 9), for they teach all the limitations within this claim.
Regarding claim 18, see the rejection made to claim 8 as well as Ning for an assisted driving module (module of the vision-centric mobile advanced driver assistance systems (ADAS) system) (Fig. 2; col. 4, lines 23-28), an object detection module coupled to the image sensor (the one or more cameras 211 are used to capture visual information that is processed by a deep convolutional neural network 221, whose task is generic object localization and recognition of objects such as pedestrian detection, vehicle detection, traffic sign recognition, etc.) (Fig. 2; col. 5, lines 55-61), the object detection module including a processor (wherein the hardware can include a processor 902) (Fig. 9), for they teach all the limitations within this claim.
Regarding claim 20, see the rejection made to claim 10 as well as Ning for an assisted driving module (module of the vision-centric mobile advanced driver assistance systems (ADAS) system) (Fig. 2; col. 4, lines 23-28), an object detection module coupled to the image sensor (the one or more cameras 211 are used to capture visual information that is processed by a deep convolutional neural network 221, whose task is generic object localization and recognition of objects such as pedestrian detection, vehicle detection, traffic sign recognition, etc.) (Fig. 2; col. 5, lines 55-61), the object detection module including a processor (wherein the hardware can include a processor 902) (Fig. 9), for they teach all the limitations within this claim.

Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ning et al., US 9,760,806 B1 (Ning), Corcoran, US 2018/0330175 A1 (Corcoran), and further in view of Breed, US 2008/0150789 A1 (Breed).
Regarding claim 9, Ning teaches wherein outputting includes providing the distance value for the at least one of a vehicle controller in general (using the distance to determine when and what warning 271 to give via the human-computer interface 273) (Fig. 2; col. 5, line 61 to col. 6, line 3). Corcoran teaches wherein outputting includes providing the distance value for the at least one of a vehicle display unit (using the distance information to display position information of objects) (Fig. 3; and [0096-0100]) and emergency braking system (taking control of the vehicle braking system) ([0115]).

Breed teaches vehicular arrangement for obtaining information about objects exterior to the vehicle which includes at least one combined image and distance measuring system (Abstract); and wherein outputting includes providing the distance value for the at least one of a cruise control controller (using the distance to an object, such as a slower car, to effect the cruise control) ([0078], [0355], and [0548]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of prior arts to include adaptive cruise control based on distance since it will automatically slow the vehicle down to keep a safe separation distance from the leading slower moving vehicle (Breed; [0078]), thus keeping the occupants safer. 

Regarding claim 19, Ning teaches wherein outputting includes providing the distance value for the at least one of a vehicle controller in general (using the distance to determine when and what warning 271 to give via the human-computer interface 273) (Fig. 2; col. 5, line 61 to col. 6, line 3). Corcoran teaches wherein outputting includes providing the distance value for the at least one of an emergency braking system (taking control of the vehicle braking system) ([0115]).
However, neither explicitly teaches wherein outputting includes providing the distance value for the at least one of a cruise control controller.
Breed teaches vehicular arrangement for obtaining information about objects exterior to the vehicle which includes at least one combined image and distance measuring system (Abstract); and wherein outputting includes providing the distance value for the at least one of a cruise control controller (using the distance to an object, such as a slower car, to effect the cruise control) ([0078], [0355], and [0548]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of prior arts to include adaptive cruise control based on distance since it will automatically slow the vehicle down to keep a safe (Breed; [0078]), thus keeping the occupants safer. 

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J VANCHY JR whose telephone number is (571)270-1193.  The examiner can normally be reached on Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Vu can be reached on (571) 272-3859.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL J VANCHY  JR/Primary Examiner, Art Unit 2666                                                                                                                                                                                                        Michael.Vanchy@uspto.gov